Celebrezze, C.J.
This cause presents the issue of whether a writ of mandamus was properly denied in which the widow-appellant seeks an order that the Industrial Commission pay her the temporary total disability compensation that her husband was entitled to receive, had applied for and had been granted, but had not received at the time of his death. We conclude that the writ was improperly denied for the following reasons.
Under Ohio’s workers’ compensation law, there are two separate and distinct types of compensation available to dependents of deceased workers. Dependents may be awarded the compensation the worker was entitled to receive prior to death pursuant to R.C. 4123.60. The second type of compensation available to dependents is death benefits under R.C. 4123.59.
In this case, death benefits, as well as permanent partial disability compensation, were awarded appellant. However, the temporary total disability compensation that Nyitray was entitled to receive prior to his death was denied appellant and is the subject of this appeal.
R.C. 4123.60 is cited by the appellee Industrial Commission as the basis for denying appellant’s application for the disability benefits her husband was entitled to receive prior to his death. The relevant language in R.C. 4123.60 provides that:
“In all cases of death from causes other than the injury or occupational disease for which award had theretofore been made on account of temporary, or permanent partial, or total disability, in which there remains an unpaid balance, representing payments accrued and due to the decedent at the time of his death, the commission may, after satisfactory proof has been made warranting such action, award or pay any unpaid balance of such award to such of the dependents of the decedent, or for services rendered on account of the last illness or death of such decedent, as the commission determines in accordance with the circumstances in each such case. If the decedent would have been lawfully entitled to have made application for an award at the time of his death the commission may, after satisfactory proof to warrant an award and payment, award and pay an amount, not exceeding the compensa*175tion which the decedent might have received, but for his death, for the period prior to the date of his death, to such of the dependents of the decedent, or for services rendered on account of the last illness or death of such decedent, as the commission determines in accordance with the circumstances in each such case, but such payments may be made only in cases in which application for compensation was made in the manner required by sections 4123.01 to 4123.94 of the Revised Code, during the lifetime of such injured or disabled person, or within one year after the death of such injured or disabled person.”
The record discloses that Nyitray’s death was caused by an industrial injury. In State, ex rel. Spiker, v. Indus. Comm. (1943), 141 Ohio St. 174 [25 O.O. 271], the court interpreted the predecessor1 of R.C. 4123.60 and concluded that nothing may be paid to dependents unless the worker died from a cause other than the compensable injury.
Following the Spiker rationale, dependents of workers who died from work-related causes are denied compensation, while dependents of those workers who died from causes other than a compensable injury or occupational disease are entitled to compensation under R.C. 4123.60. Thus, the question posed by appellant is whether the statutory classification violates the Equal Protection Clauses of the Ohio and United States Constitutions.
The limitations placed upon governmental action by the Equal Protection Clauses are essentially the same. See Porter v. Oberlin (1965), 1 Ohio St. 2d 143 [30 O.O.2d 491]; State, ex rel. Struble, v. Davis (1937), 132 Ohio St. 555 [8 O.O. 552], Equal protection of the laws requires the existence of reasonable grounds for making a distinction between those within and those outside a designated class. State v. Buckley (1968), 16 Ohio St. 2d 128 [45 O.O.2d 469], paragraph three of the syllabus; Porter v. Oberlin, supra, paragraph two of the syllabus. The “reasonableness” of a statutory classification is dependent upon the purpose of the Act. Carrington v. Rash (1965), 380 U.S. 89, 93; McLaughlin v. Florida (1964), 379 U.S. 184, 191.
Ohio’s workers’ compensation system is predicated upon Section 35, Article II of the Ohio Constitution, which states that the purpose of workers’ compensation is to compensate “workmen and their dependents, for death, injuries or occupational disease, occasioned in the course of such workmen’s employment * * *.” (Emphasis added.) Clearly, the purpose of R.C. 4123.60 is to fulfill this objective of compensating dependents. However, the statutory classification which exists in R.C. 4123.60 as interpreted by Spiker precludes the class represented by appellant, dependents of workers who died from work-related causes, from obtaining the compensation accrued and due, or for which application had not been made. Nyitray was injured on the job, and the commission granted him compensation to cover a period of over one and a half years; however, he had not received such compensation prior to his death. We view this classification which denies dependents of workers *176who died from work-related causes from obtaining compensation due, while paying the dependents of workers who died from other causes, as inherently unfair and contrary to the purpose of compensating dependents stated in the Constitution.
In Kinney v. Kaiser Aluminum & Chemical Corp. (1975), 41 Ohio St. 2d 120, 124 [70 O.O.2d 206], we said that the legislation could be upheld if it was shown that the statutory prerequisites were rationally related to the accomplishment of some state objective at least as important as the purpose contained in the Constitution and reflected in the statute. The constitutional purpose at issue was to compensate dependents of workers who died from work-related causes. Applying this test, we concluded that the statutory prerequisites in R.C. 4123.59, designed for administrative ease, violated the Equal Protection Clauses.2
Following Kinney, it is necessary to ascertain the purpose served by the classification contained in R.C. 4123.60. The court of appeals suggested that the legislative scheme construed in Spiker provides dependents of a deceased with either the compensation the deceased worker was entitled to, but did not receive, prior to his death pursuant to R.C. 4123.60 or the enhanced survivor benefits pursuant to R.C. 4123.59.3 The court interpreted Spiker as requiring that payment may be made under either section, but not both, depending upon whether the worker’s death was caused by the industrial injury or occupational disease. The rationale for this alternate scheme is faulty.
Contrary to the court of appeals’ opinion, death benefits are not enhanced benefits. Pursuant to R.C. 4123.59, death benefits to dependents stand alone and are uniform for all who meet the same qualifications. Benefits are not enhanced or increased based upon compensation under R.C. 4123.60.
Neither R.C. 4123.59 nor 4123.60 contains language which indicates that its compensation is “exclusive” or “in lieu of” that provided by the other section. Each statute provides a separate and distinct type of compensation predicated upon different time periods. R.C. 4123.60 provides dependents compensation which had accrued during the worker’s lifetime. Then, after *177the worker’s death, due to a work injury or occupational disease, R.C. 4123.59 provides death benefits independent of any awards made under R.C. 4123.60. Furthermore, construing these statutes to limit payment to exclusive compensation under one or the other section adds words not used by the General Assembly and is contrary to the purpose of workers’ compensation, i.e., to compensate dependents. Thus, we conclude that the types of compensation provided by R.C. 4123.59 and 4123.60 are not exclusive one of the other.
Following the scheme in Spiker could lead to absurd results. For example, the facts may be identical in two situations: two workers were injured to the same extent, in the same accident, and have the same number of dependents, and both workers applied for and had been granted compensation. However, the checks were mailed at different times due to administrative management of the claims. As a result, one worker received and cashed the check before dying while the other, Nyitray here, died before receiving the payment. Clearly, both workers are entitled to compensation for their work-related injuries, and we can see no rational basis for denying Nyitray’s dependents the compensation which he had been granted.
Thus, it would appear that the only reason for retaining the alternate compensation scheme and denying compensation to the class represented by Nyitray is to reduce the cost to the workers’ compensation system. However, conserving funds is not a viable basis for denying compensation to those entitled to it.
Another reason for deciding that dependents may qualify for the compensation provided by R.C. 4123.60 is the purpose of those payments. According to a noted authority on Ohio’s workers’ compensation,4 the purpose of temporary total disability, the payment at issue, is to compensate for loss of earnings. Clearly, a worker’s earnings may cover dependents’ expenses and not be limited solely to the worker’s personal expenditures. For the worker who was entitled to an award during his lifetime but not paid, his dependents have been deprived of that compensation. Therefore, the dependents are entitled to the deceased worker’s compensation for loss of earnings.5
*178In this situation, there is no danger of “double dipping” or the dependents attempting to receive payment already received by the worker. R.C. 4123.60 provides that the commission may pay dependents the unpaid balance of an award previously made to the worker or it may pay dependents what the injured worker would have been entitled to receive during his lifetime. Thus, there can be no “double dipping” because the worker never received the payment to which he was entitled.6
For these reasons, there is no rational basis for denying dependents of workers who died from work-related injuries or diseases the compensation the decedent was entitled to during his lifetime. Clearly, the workers’ compensation system is designed to aid workers and their dependents and not intended to penalize victims by denying compensation where due. We hold that the portion of R.C. 4123.60 which in effect denies accrued but unpaid workers’ compensation to dependents of workers who died from work-related causes, while compensating dependents of workers who died from causes other than a compensable injury or occupational disease, violates the Equal Protection Clauses of the Ohio and United States Constitutions. This holding necessitates the overruling of Spiker.
For the foregoing reasons, the judgment of the court of appeals denying the writ of mandamus is reversed and the cause is remanded to the Bureau of Workers’ Compensation for further proceedings consistent with this decision.

Judgment reversed and cause remanded.

W. Brown, Parrino, Locher, Holmes and C. Brown, JJ., concur.
Krupansky, J., dissents.
Parrino, J., of the Eighth Appellate District, sitting for Sweeney, J.

 R.C. 4123.60 was formerly G.C. 1465-83, which was construed in Spiker.


 In Kinney, one of the statutory prerequisites was a maximum three-year period between the industrial injury and the related death in order for the dependents to qualify for the death benefits. The worker died nine years after the industrial injury and we held that the three-year requirement was unconstitutional. According to the unconstitutional prerequisite, the worker died too late. In the case sub judice, although the worker was entitled to compensation, he died too soon, before receiving the payment. Like Kinney, this statutory classification is unfair and invalid.


 The court of appeals stated that: “* * * [W]e are not free to overrule a decision of the Supreme Court even if it involves an unconstitutional result,” and “[t]his court is not permitted to substitute its judgment for that of the Supreme Court in Spiker upon the question of whether this is the proper interpretation of the statutes or whether the result is reasonable or unjust.” Thus, the court of appeals was bound by Spiker and not free to consider the validity of the holding.


 Young, Workmen’s Compensation Law of Ohio (2 Ed. 1971), Section 7.8.


 The award is not personal to the worker because R.C. 4123.60 specifically provides that dependents may recover the compensation the deceased worker was entitled to receive. Appellee commission cites Indus. Comm. v. Kamrath (1928), 118 Ohio St. 1, for the proposition that the compensation is personal to the worker. However, the court in Kamrath said that rights of employees and dependents are wholly statutory, which is consistent with the facts in the case sub judice because R.C. 4123.60 provides rights to dependents of deceased workers.
Furthermore, the fact that workers’ compensation benefits are exempt from garnishment pursuant to R.C. 2329.66 is irrelevant to whether the dependents are entitled to the payments. Numerous exemptions set forth in this section (including wearing apparel, household goods, a residence, motor vehicle and cash) are not personal but are designed to protect the needs of the debtor’s dependents. Thus, garnishment law is predicated upon protecting, at least, the basic necessities of the debtor’s dependents.


 In this case, appellant was awarded the compensation due but unpaid her deceased husband for a back injury, unrelated to his death. She also was awarded reimbursement for medical payments. The decedent was entitled to these as well as the temporary disability payments. There is no reasonable basis for denying the dependent a portion of the awards due the decedent at the time of his death.